DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
 Applicant is required to furnish a drawing under 37 CFR 1.81 to facilitate understanding of the subject matter.  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim recites estimate quantity of users that have EV charging needs in the city, divide the city into N sub-regions, calculating the probability of parking points falling within the sub-region, determining the lower limit value and upper limit value of quantity of charging stations to be constructed in the city, selecting charging stations for construction, choosing the construction quantity of charging stations with the lowest construction cost and determining the optimal site selection for construction quantity of charging stations.
The limitations, as drafted, is a process, that under its broadest reasonable interpretation, does not preclude the steps from practically being performed in the mind. For example, “estimate quantity”, “calculating the probability” and “determining the lower limit value and the upper limit value” in the context of the claim encompasses the user manually estimating and calculating the quantity and probability. Similarly, the limitations “selecting charging stations”, “choosing the construction quantity” and  “determining the optimal site selection” encompasses the user thinking which/how many site/charging stations should be chosen. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a simulation method, and a selection model at a high level of generality. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claims 2-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claims recite a lower limit value and an upper limit value, a selection model, constraint conditions, target function and optimal site selection plan.
The limitations cover mathematical concepts.  Accordingly, the claims recite an abstract idea.
The claims do not recite additional elements. Accordingly, the abstract idea is not integrated into a practical application.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “calculating the probability P(N=i) of the parking points falling within the sub-region according to the frequency of the parking points within various sub-regions” in Lines 7-9.
It is unclear what N or i refer to. 
Furthermore, parking points and sub-regions are set locations, it is unclear how a frequency of the parking points falling in a sub-region is obtained. Specific parking points should always fall within the same sub-region.

Claim 1 recites the limitation “EV parking points” in Line 5.
Claim 1 recites the limitation “the parking points” in Line 7.
Claim 1 recites the limitation “generating A parking points” in Line 10.
Are the parking points in Claim 1, Line 10 different than the EV parking points of Line 5; and different from the parking points in Claim 1, Line 7? Are the parking points in Claim 1, Line 5 and Claim 1, Line 7 the same parking points or different? 

Claim 1 recites the limitation “a station set NQ,q,f, wherein for each charging station i € NQ,q,f” in Line 15.
It is unclear what NQ,q,f and i € NQ,q,f” refer to. 

Claim 1 recites the limitation “the user charging station selection model" in Line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the selection costs of user” in Lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the selection model" in Line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the constraint condition" in Lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the target charging station" in Line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the construction quantity" in Line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the reserved site selection plan" in Line 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation “the user charging station selection model" in Line 17.  
Claim 1 recites the limitation “the selection model" in Line 19.  
It is unclear if the selection model of Claim 1, Line 19 is the user charging station selection model recited in Claim 1, Line 17 or a different selection model.

Claim 1 recites the limitation “the site selection plan that satisfies the constraint condition will be reserved" in Lines 21-22.  
It is unclear how a plan for site selection is reserved.

Claim 1 recites the limitation “determining the optimal site selection plan for the construction quantity" in Lines 26.  
It is unclear how an optimal selection plan is determined based on a construction quantity.

The metes and bounds of Claim 1 cannot be ascertained.
Claim 2-7 depend from Claim 1 and are rejected under 112(b) for the same reasons as indicated above.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “
    PNG
    media_image1.png
    39
    53
    media_image1.png
    Greyscale
” in Line 2.
Claim 2 recites the limitation “
    PNG
    media_image2.png
    25
    88
    media_image2.png
    Greyscale
” in Line 3.
It is unclear what the A in the equations refer to.
The metes and bounds of Claim 2 cannot be ascertained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klabjan (2012/0203726) discloses forecasting a demand for electric vehicles in a certain geographical area and generating charging infrastructure based on the demand (Par.28); a model allocates exact sites for a number of EV charging stations (Par.63).
Sun et al. (2016/0300170) discloses predicting a charging demand over a set location (Par.27), determine candidate locations based on the demand (Par.32), and selecting location based on a cost of construction of charging stations (Par.35-38).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/           Examiner, Art Unit 2859                                                                                                                                                                                             
/RICHARD ISLA/           Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                             	August 15, 2022